DETAILED ACTION
This Office Action is in response to the application as originally filed 12/17/2020. 
Status of the claims:
Claims 21-28 are cancelled.
Claims 1-20 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the preliminary Amendment filed 12/17/2020. By said amendment, the Specification and claims have been amended. 
Original claims 1-20 have been amended to correct the minor informalities as set forth in said Request. 
Original specification has been amended to insert a line titled “cross reference to Related applications” on Page 1, before line 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 9-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Channel estimation and uplink achievable rates in 1-bit massive MIMO systems”, IEEE,  2016 in view of US2018/0049180 to Lee et al. 
 (The comments in parentheses apply to the prior art document/s)
RE claims 1 and 15, Li et al. (“Li”, hereinafter)  discloses a method and an apparatus of a first wireless communication device configured for massive multi-user multiple-input multiple output  MU-MIMO communication with two or more second wireless communication devices (e.g. Li, Title, Abstract, “II. SYSTEM MODEL”), the first wireless communication device comprising a plurality of antenna ports (e.g. Li, “II. SYSTEM MODEL”: equipped with plurality of antennas), each antenna port associated with at least one of a digital-to- analog converter DAC and an analog-to-digital converter ADC (e.g. Li, “I. INTRODUCTION”: the uplink of a massive MIMO system with one-bit ADCs on each receive antenna) , the method/apparatus comprising/configured to: Acquiring/acquire an estimation of a communication channel between the first wireless communication device and the second wireless communication devices (e.g. Li, “II. SYSTEM MODEL”: obtains estimation of a communication channel (H) between the first wireless communication device (BS) and second wireless communication devices (K users)); acquiring/acquire an estimation of a quantization distortion caused by either DACs or ADCs (e.g. Li, “II. SYSTEM MODEL”: obtains estimation of a quantization noise after the one-bit ADCS); and jointly determining/determine, for the two or more second wireless communication devices, a transmission power and a transmission resource for each of the second wireless communication devices, wherein the joint determination is based on the estimation of the communication channel and on the estimation of the quantization distortion (e.g. Li, “IV. ACHIEVABLE RATE ANALYSIS IN ONE-BIT MASSIVE MIMO SYSTEMS”: the first wireless communication device (BS) employs 
The subject matter of claims 1 and 15 differs from Li in that Li does not narrate the claim languages “transmission power” and  “transmission resource”, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Li’s disclosure of – employing Maximum Ration Combiner (MRC) receiver to jointly determine a lower bound of achievable rate (i.e. time/frequency resource and power resource) for two or more second wireless communication devices can be construed as jointly determining transmission power and transmission resource. Besides, jointly determining, a transmission power and a transmission resource for two or more second wireless communication devices is firmly established in the industry of wireless communication (see for example, Lee Abstract, Figs. 8-9, Paras [0132]-[0134], which teaches/suggests jointly determining, a transmission power and a transmission resource for two or more second wireless communication devices in a wireless communication system). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Li with the knowledge generally available to one of ordinary skill in the art or with Lee’s teaching/suggestion (e.g. Figs. 8-9, Paras [0132]-[0134] of Lee). Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in 

RE claims 6 and 20, Li discloses the method and apparatus of claims 1 and 15, respectively, wherein acquiring the estimation of the quantization distortion comprises estimating the quantization distortion based on parameters of the DACs or the ADCs (e.g. Li, “II. SYSTEM MODEL”: obtains estimation of a quantization noise based on parameters of the ADCS).  

RE claim 7, Li discloses the method of claim 6 wherein estimating the quantization distortion is further based on the estimation of the communication channel (e.g. Li, “II. SYSTEM MODEL”,  “A. CHANNEL ESTIMATION”: obtains estimation of a quantization noise based on the estimation of the communication channel).

RE claim 9, Li discloses the method of claim 8, wherein acquiring the estimation of the communication channel comprises receiving respective indications of the estimation of the communication channel from the second wireless communication devices (e.g. Li, “II. SYSTEM MODEL” and “III. CHANNEL ESTIMATION IN ONE-BIT MASSIVE MIMO”: obtains estimation of a communication channel  based on receiving respective indications of the estimation of the communication channel (i.e. pilot symbols) from each of the K Users (i.e. second wireless communication devices)).  

RE claim 10, Li discloses  the method of claim 1, wherein the first wireless communication device comprises a wireless receiver (e.g. Li, Title, Abstract, “II. (e.g. Li, “IV. ACHIEVABLE RATE ANALYSIS IN ONE-BIT MASSIVE MIMO SYSTEMS”: jointly determines a lower bound of achievable rate (i.e. transmit (time/frequency) resource and power resource for communication with two or more second wireless communication devices (K Users) by modeling the quantization noise (i.e. distortion)).

RE claim 11, Li discloses the method of claim 10, wherein acquiring the estimation of the communication channel comprises receiving reference signals from the second wireless communication devices and estimating the communication channel based on the received reference signals (e.g. Li, “II. SYSTEM MODEL” and “III. CHANNEL ESTIMATION IN ONE-BIT MASSIVE MIMO”: obtains estimation of a communication channel  based on receiving pilot symbols (reference signals) from each of the K Users (i.e. second wireless communication devices)). 

RE claim 12, Li disclose the method of claim 1, wherein the first wireless communication device is a network node and second wireless communication devices are user terminals (e.g. Li, Title, Abstract, “II. SYSTEM MODEL”: wherein the first wireless communication device is a BS and second wireless communication devices are user terminals).  


 
RE claim 14 Li disclose a computer program product comprising a non-transitory computer readable medium, having thereon a computer program comprising program instructions, the computer program being loadable into a data processing unit and configured to cause execution of the method according to claim 1 when the computer program is run by the data processing unit (e.g. Li, Title, Abstract, “II. SYSTEM MODEL”: a computer program product comprising including a computer readable medium with instruction, loadable into a processor and run by the processor).  

RE claims 21-28. (Cancelled).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee, further in view of Kong et al. “ Multipair Massive MIMO Relaying Systems with One-Bit ADCs and DACs, IEEE, June 2018
 (The comments in parentheses apply to the prior art document/s)
RE claim 8, Li discloses the method of claim 1, wherein the first wireless communication device comprises a wireless transmitter (e.g. Li, Title, Abstract, “II. SYSTEM MODEL”) and transmitting signals to the second wireless communication devices according to the determined transmission powers and transmission resources (e.g. Lee Paras [0133]-[0134]).
.


Allowable Subject Matter
Claims 2-5 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632